 1                                                                       JS-6
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
                                     SOUTHERN DIVISION
 9
10 CHANDLER WILCOX,                                No. SA CV 17-00224 JLS (KESx)
11                Plaintiff,
12                     v.
                                                   ORDER OF DISMISSAL WITH
13 UNITED STATES OF AMERICA,                       PREJUDICE
14                 Defendant.
15
16
17
18         Based upon the Stipulation for Dismissal filed by the parties, IT IS HEREBY
19   ORDERED that:
20         1. This action is dismissed in its entirety with prejudice; and
21         2. Each party shall bear their own costs, attorneys’ fees and expenses.
22   Dated this 9th day of September, 2019.
23
24
                                               JOSEPHINE L. STATON
                                              _______________________________
25
                                              JOSEPHINE L. STATON
26                                            UNITED STATES DISTRICT JUDGE
27
28
 1
     PRESENTED BY:
 2
 3   NICOLA T. HANNA
     United States Attorney
 4   DAVID M. HARRIS
 5   Assistant United States Attorney
     Chief, Civil Division
 6   JOANNE S. OSINOFF
 7   Assistant United States Attorney
     Chief, General Civil Section
 8
 9    /s/ Marcus M. Kerner
     MARCUS M. KERNER
10   Assistant United States Attorney
11
     Attorneys for Defendant
12   United States of America and
13   United States Postal Service

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
